Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 4, 2022. 

Amendments
           Applicant's response and amendments, filed March 11, 2020, is acknowledged. Applicant has cancelled Claims 2-4, 6-8, 10, 14, 18, 21-31, 33, 38-40, 42-63, 65-67, 69-71, 73-78, and 81-87, amended Claims 12-13, 15, 35, 68, and 72, and withdrawn Claims 15, 19-20, 32, 34-37, 41, and 80.
	Claims 1, 5, 9, 11-13, 15-17, 19-20, 32, 34-37, 41, 64, 68, 72, and 79-80 are pending. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1, 5, 9, 11-13, 15-17, 19-20, 32, 34-37, 41, 43, and 64, drawn to a recombinant virus comprising a modified TATA box-based promoter operably linked to a gene, said modified TATA box-based promoter lacks a functional TATA box, or a modified CAAT box-based promoter operably linked to a gene, said modified CAAT box-based promoter lacks a functional CAAT box, a method of making said recombinant virus comprising the step of modifying the TATA box-based promoter or the CAAT box-based promoter, and methods of using said recombinant virus to treat cancer in a subject comprising the step of administering said virus to said subject, 

Within Group I, Applicant has elected the following species, wherein:
i) the alternative modified promoter is a TATA box-based promoter, as recited in Claims 1 and 11;
	ii) the alternative promoter to be modified is E1a promoter, as recited in Claim 9; 
	iii) the alternative E1a promoter with the entire TATA box-based promoter to be deleted, as recited in Claims 11-13; 
	iv) the alternative additional virus modification is a deletion of nucleotides 468-475 of the Ad5 genome (SEQ ID NO:8), as recited in Claims 16-17. 

	In a telephonic interview with Applicant’s representative, Otis Littlefield, at 415-268-6846 on December 14, 2021, it was clarified that species (iii) election is the alternative E1a promoter nucleotide coordinate to be deleted is -27 to -24 of the E1a promoter, as recited in Claim 12, and that species (iv) election is the alternative additional virus modification is a deletion of nucleotides corresponding to 468-475 of the Ad5 genome, as recited in Claim 17. 

Claims 1, 5, 9, 11-13, 15-17, 19-20, 32, 34-37, 41, 64, 68, 72, and 79-80 are pending.	Claims 15, 19-20, 32, 34-37, 41, and 80 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 5, 9, 11-13, 16-17, 64, 68, 72 and 79 are under consideration. 

Priority
This application is a 371 of PCT/US2018/016025 filed on January 30, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/452,075 filed on January 30, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	Claim 1 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
2. 	The prior rejection of Claims 68 and 72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to recite “wherein the effective amount reduces proliferation of” cancer or hyperproliferative cells, which the Examiner finds persuasive. 

3. 	The prior rejection of Claims 12-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to recite “Ad5 E1a promoter”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claim(s) 1, 5, 9, 11-13, 16-17, 64, 68, 72 and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemminki et al (WO 10/086838; of record), as evidenced by GenBank NG_055467.1 (2021).
	With respect to Claims 1 and 79, Hemminki et al is considered relevant prior art for having disclosed a recombinant virus, to wit, an oncolytic adenoviral vector, comprising a modified TATA box-based promoter operably linked to a gene (Figures 1a-1b), wherein the modified TATA box-based promoter lacks a functional TATA box and permits selective expression of the gene in a hyperproliferative cell. Hemminki et al disclosed wherein the endogenous Ad3 TATA box was deleted and the promoter region was replaced with a 5’ regulatory region of hTERT (pgs 20-21; Figure 10). GenBank NG_055467.1 evidences that while the 5’ regulatory region of hTERT used by Hemminki et al comprises a plurality of transcription factor binding sites, it is silent to the presence of a TATA box. 
	With respect to Claim 5, Hemminki et al disclosed wherein the recombinant virus is an adenovirus, e.g., recombinant Ad3 (Figures 1a-1c). 
	With respect to Claim 9, Hemminki et al disclosed modifying the E1a promoter region (pgs 20-21).
	With respect to Claims 11-13 and 16-17, Hemminki et al disclosed modifying the E1a promoter region to lack the entire TATA box (pgs 20-21, “exclude the original TATA box”), which reasonably ‘corresponds to’ the TATA box of the E1a promoter of the Ad5 genome.
	With respect to Claim 64, Hemminki et al disclosed a pharmaceutical composition comprising the recombinant adenovirus, said composition comprising a pharmaceutically acceptable carrier or diluent (pg 17, lines 5-12; claim 18).
	With respect to Claims 68 and 72, Hemminki et al disclosed a method of treating cancer is a subject, the method comprising the step of administering to the subject an effective amount of the recombinant oncolytic adenovirus, being “able to reduce tumor growth significantly”, “may have been cured as no evidence of tumor could be detected” (e.g. pg 24, Oncolytic potency in vivo).
	Thus, Hemminki et al anticipate the claims. 

Response to Arguments
Applicant argues that Figure 3A clearly shows that Hemminki et al have replaced the substituted the EIA promoter with the "hTERT promoter" to drive expression of the EIA coding region. In fact, Hemminki et al repeated confirm that they are using the "hTERT promoter".
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 1(i) does not prohibit replacement/substitution of the E1A promoter with another TATA-less promoter. 
	 
Applicant argues that it would make no sense for Hemminki et al to remove the native Ela promoter and replace it with something that was not a promoter. A promoter drives gene expression. Replacing a promoter with something that is not a promoter, i.e., something that does not drive gene expression, would lead to a non-expressed gene. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument is confusing because Applicant admits that Hemminki et al disclosed replacing the endogenous viral promoters with other promoters such as the hTERT promoter to change the expression pattern of the endogenous genes or to express transgenes under specific conditions. Thus, it is axiomatic that the replaced, TATA-less promoter is still capable of driving gene expression from the viral vector. 
	 
Applicant argues that the promoter substitution of Hemminki et al is expressly excluded from the claims.
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 1(i) does not prohibit replacement/substitution with a separate, functional TATA-less promoter sequence.
	 
Conclusion
5. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633